Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 1 of 12




                                                       EXHIBIT
                                                                 exhibitsticker.com




                                                          4
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 2 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 3 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 4 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 5 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 6 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 7 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 8 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 9 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 10 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 11 of 12
Case 1:19-cv-02594-RM-SKC Document 1-5 Filed 09/12/19 USDC Colorado Page 12 of 12
